         Case 1:20-cv-05359-KPF Document 6 Filed 09/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEMOKALAM NJEMANZE,                                   20 Civ. 5359 (KPF)
                           Movant,                    18 Cr. 117-7 (KPF)
                    -v.-                              ORDER DIRECTING
                                                  PETITIONER=S ATTORNEY
UNITED STATES OF AMERICA,
                                                   TO FILE AN AFFIDAVIT
                           Respondent.

KATHERINE POLK FAILLA, District Judge:

     WHEREAS Kemokalam Njemanze has moved for relief from his sentence
pursuant to 28 U.S.C. § 2255 on the ground that his former attorney, Todd
Spodek, Esq., provided ineffective assistance of counsel; and

       WHEREAS the Court, after reviewing the motion papers (except to the
extent that the papers contain privileged communications), is satisfied that the
testimony of Mr. Spodek is needed in order to allow the Government to respond
to the motion; and

      WHEREAS by making the motion, Mr. Njemanze has waived the
attorney-client privilege as a matter of law,

       IT IS HEREBY ORDERED that Todd Spodek shall give sworn testimony,
in the form of an affidavit, addressing the allegations of ineffective assistance of
counsel made by Mr. Njemanze.

      Cognizant of Formal Opinion 10-456 of the American Bar Association’s
Standing Committee on Ethics and Professional Responsibility (July 14, 2010),
the Court is sending a document labeled “Informed Consent” to Mr. Njemanze
(a copy of which is attached to this Order). Mr. Njemanze must execute this
document within 30 days of the date of this Order. If the document is not
received within that 30-day period, the Court will deny the § 2255 motion, on
the ground that Mr. Njemanze failed to authorize the disclosure of information
needed to permit the Government to respond to the motion.

       The Government will have 30 days from the receipt of Mr. Spodek’s
affidavit to submit its response to the pending petition.
        Case 1:20-cv-05359-KPF Document 6 Filed 09/03/20 Page 2 of 4




      SO ORDERED.

Dated: September 3, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge


By ECF and First Class Mail To:
Kemokalam Njemanze
Reg. No. 86803-054
Big Spring Flightline
2001 Rickabaugh Dr.
Big Spring, TX 79720

Todd Spodek, Esq.
Spodek Law Group PC
85 Broad Street, 30th Floor
New York, NY 10004

AUSA Robert B. Sobelman
U.S. Attorney’s Office, SDNY
One Saint Andrew’s Plaza
New York, NY 10007




                                    2
        Case 1:20-cv-05359-KPF Document 6 Filed 09/03/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEMOKALAM NJEMANZE,
                                                   20 Civ. 5359 (KPF)
                          Movant,
                                                   18 Cr. 117-7 (KPF)
                   -v.-
                                              Attorney-Client Privilege Waiver
UNITED STATES OF AMERICA,                          (Informed Consent)

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      You have made a motion to have your sentence set aside on the ground
that you received ineffective assistance from your attorney, Todd Spodek. The
Court has reviewed your papers and determined that it needs to have a sworn
testimonial statement from your former attorney in order to evaluate your
motion. To the extent your papers cite privileged communications, the Court
has not considered the privileged communications.

       The American Bar Association requires your attorney to obtain your
consent before disclosing confidential communications between you and him
that may bear on the disposition of your motion. This is a professional ethics
requirement; there is no legal requirement that you give your attorney’s
permission to disclose such information. In fact, as a matter of law, you have
waived the attorney-client privilege by making your motion, which means that
if you wish to press your claim of ineffective assistance, you cannot keep the
communications between yourself and your lawyer a secret — you must allow
them to be disclosed to the Government and to the Court pursuant to Court
order.

      If you wish to proceed with your motion to set aside your sentence on the
basis that you received ineffective assistance of counsel, you must sign this
statement and return it to the Court in the attached envelope (keeping a copy
for your records). The form authorizes your attorney to disclose confidential
communications (i) only in response to a Court order and (ii) only to the extent
necessary to shed light on the allegations of ineffective assistance of counsel
that are raised by your motion.
         Case 1:20-cv-05359-KPF Document 6 Filed 09/03/20 Page 4 of 4




       You should know that if you sign this authorization, you run the risk
that your attorney will contradict your statements about their representation of
you. However, you should also know that the Court will deny your motion if
you do not authorize your attorney to give an affidavit in response to the
Court=s attached order. Nothing in the American Bar Association’s opinion
alters the fact that you have already waived the attorney-client privilege; if you
frustrate the Court’s ability to decide your motion by refusing to sign this
authorization, your motion will be denied for failure to prosecute that motion.

      You must return this form, signed by you and notarized, within thirty
(30) days from the date of the Court’s Order directing your lawyer to give
testimony. If the Court does not receive this form, signed by you and
notarized, within those thirty (30) days, the Court will automatically deny your
motion.

                         NOTARIZED AUTHORIZATION

I have read the Court=s Order dated September 3, 2020, and this document
captioned “Attorney-Client Privilege Waiver (Informed Consent).” I hereby
authorize my former attorney, Todd Spodek, Esq., to comply with the Court’s
order by giving testimony, in the form ordered by the Court, relating to my
motion to set aside my sentence on the ground of ineffective assistance of
counsel. This authorization allows my former attorney to testify only pursuant
to Court order, and only to the extent necessary to shed light on the allegations
of ineffective assistance of counsel that are raised by my motion.


Dated:                                      __________________________
                                            Kemokalam Njemanze


Sworn to before me this ________
day of ________________, 20___



_________________________
Notary Public




                                        2
